 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   D.C., a minor by and through his                    Case No. 15-cv-1868-MMA (NLS)
     Guardian Ad Litem, HELEN GARTER,
12
     on behalf of himself and all others                 ORDER GRANTING JOINT
13   similarly situated,                                 MOTION TO STAY ACTION
                                        Plaintiff,       PENDING RESOLUTION OF
14
                                                         PLAINTIFF’S PETITION FOR
15   v.                                                  WRIT OF CERTIORARI
16   COUNTY OF SAN DIEGO; JESSIE
                                                         [Doc. No. 96]
     POLINSKY CHILDREN'S CENTER; and
17
     SAN DIEGO COUNTY HEALTH AND
18   HUMAN SERVICES AGENCY,
19                                   Defendants.
20
21         The parties jointly move to stay this action pending a resolution of Plaintiff’s
22   forthcoming Petition to the United States Supreme Court for a Writ of Certiorari of this
23   Court’s order denying class certification (“Petition”). See Doc. No. 96. Weighing the
24   competing interests, the Court GRANTS the parties’ joint motion and STAYS this action
25   pending a resolution of Plaintiff’s Petition. See Lockyer v. Mirant Corp., 398 F.3d 1098,
26   1109 (9th Cir. 2005) (“A district court has discretionary power to stay proceedings in its
27   own court . . . .”); id. at 1110 (listing the “competing interests” weighed when deciding
28

                                                     1
                                                                              15-cv-1868-MMA (NLS)
 1   whether to issue a stay). The Court ORDERS that the parties submit a joint status report
 2   within 5 days of the Petition’s resolution.
 3         IT IS SO ORDERED.
 4
 5   Dated: April 2, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                           15-cv-1868-MMA (NLS)
